448 F.2d 781
In the Matter of FIBRE GLASS BOAT CORPORATION, Bankrupt.C. B. JOHNS, Trustee, Appellant,v.TELEFLEX INDUSTRIAL PRODUCTS, INC., Appellee.
No. 71-1956 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 5, 1971.

Appeal from the United States District Court for the Southern District of Florida, 324 F. Supp. 1054; Charles B. Fulton, Chief Judge.
Herbert Stettin, Feibelman, Friedman, Britton & Stettin, Miami, Fla., for appellant.
William J. Kendrick, Shutts & Bowen, Miami, Fla., for appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1a


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409
1a. See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966.